Title: To George Washington from Thomas Peter, 28 July 1798
From: Peter, Thomas
To: Washington, George



Dear sir
Hope Park 28th July 1798

I have received your two Letters of the 15th & 25th Current, the former inclosed two Tobacco Notes of Nanjemey Inspection—Nett weights Twenty Hundred & thirty five pounds.
I left them in the hands of my Father to be disposed off with the others, when he makes sale of his.
Thursday Morng an Express arrivd here from Marlbro for Mrs Stuart her Mother being dangerously Ill.
I attended her down but the weather being excessively Hot & only two Horses we did not arrive there untill ten, two Hours before which, she expired—Dr Stuart sets off to his Fathers to day but from some late information scarcely expects to see him alive—We are happy to hear you are all well. We are as much so as the very warm weather will permit and I am Dear sir with Esteem yours

Thomas Peter

